DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 13 March 2020. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1 and 17 is/are presented in independent form.

No priority is claimed. 

No IDS has been received.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 310 and 612.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing 

Claim Objections
Claim 15 is objected to because of the following informalities:  it recites “the I/O or data path”, which lacks antecedent basis; this appears to be merely a typographical error and is assumed to be “an I/O or data path” as was written in claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 18 (and correspondingly their dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because said claims are directed to a computer 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process steps of determining and analyzing information. 
With respect to the independent claims, this judicial exception is not integrated into a practical application because the additional elements ( “processor”, “computer-readable medium”, and “one or more memories”) are generic computing components recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Dependent claims 8, 14, and 15 similarly recite additional elements that are attempts to limit the abstract idea to a particular field of use (e.g. “one or more files, one or more file systems, and one or more directories” and “[inline as part 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to nothing more than field of use limitations and mere instructions to apply the exception using a generic computer component. These cannot provide an inventive concept, and thus the claims are patent-ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 7-12, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meiri et al. (U.S. PGPub No. 2021/0240349 A1) (hereinafter Meiri).

As per claim 1, Meiri teaches a method (Meiri at 0024) of processing data comprising: 
receiving a first data block stored at a first logical address in a first data set, wherein a first hash value is derived from the first data block (Meiri at Figure 4A step 400 and corresponding description); 
determining, in accordance with one or more selection criteria, whether the first hash value is included in a subset of hash values (Meiri at Figure 4A step 406 and corresponding description); 
responsive to determining the first hash value is included in the subset, performing first processing that updates a table in accordance with the first hash value and the first data set, wherein the table includes information about hash values in the subset, and wherein the table includes a first entry for the first hash value and includes first information, wherein the first information identifies one or more data sets that reference the first data block and, for each of the one or more data sets of the first information, specifies a reference count denoting a number of times the first data block is referenced by said each data set (Meiri at Figure 4A step 410 and corresponding description; see also Meiri at 0104-06); and 
determining, in accordance with the information in the table, whether to perform deduplication processing for the first data block to determine whether the first data block is a duplicate of another stored data block (Meiri at Figure 4B steps 428-32 and corresponding description).

As per claim 16, Meiri teaches a system (Meiri at 0009) comprising: 
one or more processors (Meiri at 0009); and 
one or more memories (Meiri at 0009) comprising code stored thereon that, when executed, performs a method of processing data comprising (Meiri at 0220 and 0242): 
For the remaining limitations see the examiner’s remarks regarding claim 1.

As per claim 17, Meiri teaches a computer readable medium(Meiri at 0024) comprising code stored thereon that, when executed, performs a method of processing data comprising (Meiri at 0220 and 0242): 
For the remaining limitations see the examiner’s remarks regarding claim 1.

As per claim 7, Meiri teaches the method of Claim 1, wherein each of the first data set and the one or more data sets is a logically defined storage entity (Meiri at ).

As per claim 8, Meiri teaches the method of Claim 7, wherein the logically defined storage entity includes any of: one or more logical devices, a portion of a logical device, a plurality of portions of a plurality of logical devices, one or more files, one or more file systems, and one or more directories (Meiri at Figure 4A step 410 and corresponding description; see also Meiri at 0104-06).

the method of Claim 1, wherein the first processing further updates the table in accordance with the first logical address at which the first data block is stored in the first data set (Meiri at Figure 4A step 410 and corresponding description; see also Meiri at 0104-06).

As per claim 10, Meiri teaches the method of Claim 9, wherein the table includes a second entry for a second hash value and includes second information, wherein the second hash value is derived from a second data block, and wherein the second information identifies one or more data sets that reference the second data block and, for each of the one or more data sets of the second information, specifies a reference count denoting a number of times the second data block is referenced by said each data set of the second information (This is mere repetition of the limitations of claim 1. Meiri is presumed to be operable for more than one piece of data.).

As per claim 11, Meiri teaches the method of Claim 10, wherein the second data block is stored at a second logical address in a second data set and is also stored at a third logical address of a third data set, wherein the second information further includes the second logical address and denotes that the second logical address of the second data set references the second data block from which the second hash value is derived, and wherein the second information further includes the third logical address and denotes that third logical address of the third data set references the second data block from the second hash value is derived (Meiri at 0104-06).

As per claim 12, Meiri teaches the method of Claim 11, wherein the first data block is stored at a fourth logical address of a fourth data set, wherein the first information further includes the fourth logical address and denotes that the fourth logical address of the fourth data set references the first data block from which the first hash value is derived (Meiri at 0104-06).

As per claim 14, Meiri teaches the method of Claim 1, wherein the method is performed inline as part of an I/O or data path (See Figures 4A-4C and corresponding descriptions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165